Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (03/11/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.       Upon entry of the new amendments dated on (10/18/2021), claims (1, 3 -9 and 11 -17) remain pending for examination, of which (1, 9 and 17) being the three (3) parallel running independent claims on record. Claims (2 and 10) were initially cancelled. 

         Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (03/11/2020 and 07/16/2021) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner. 

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

 Drawings

6.	The submitted Drawings on date (03/11/2020) has been accepted and considered under the 37 CFR 1.121 (d). 

35 USC § 103 rejection

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2.	Claims (1 -8) are rejected under 35 U.S.C. 103 as being unpatentable over Pagnutti; et al. (“Raspberry Pi camera module; hereafter “Pagnutti”) in view of Cho; et al (US 7,664,390; hereafter “Su”).

Claim 1. Pagnutti discloses the basics of the invention as claimed - A camera module comprising: (e.g. a camera module mounted in a single circuit board, able to produce 
scientific quality data, that may be used in computer vision, biophotonics, remote sensing, astronomy, high dynamic range imaging, security applications, etc; [page 1])
Pagnutti  further teaches an analogous construction in at least Fig. 1 wherein  - a barrel that accommodates a lens therein; (e.g. see similar construction in Fig. 1); a printed circuit board formed under the barrel and mounted with an image sensor; (e.g. see similar construction in Fig. 1);
a body portion integrally formed with the barrel; a holder comprising a leg portion formed by being extended downward from the lower end of the body portion to the same height as the image plane of the lens; and (e.g. see similar construction in Fig. 1);
a fixing portion formed downward from the leg portion to have a predetermined thickness to fix the holder to the printed circuit board, (e.g. similar construction in Fig. 1);
wherein the thickness of the fixing portion may be equal to the height from the upper surface of the printed circuit board to the image plane of the image sensor; (e.g. similar construction in Fig. 1; [Pagnutti]). 
Given the teachings of Pagnutti; et al. as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed are missed or not fully described in the papers.
For the purpose of additional clarification, and in a similar embodiment, Cho discloses the use of encapsulation and packaging of image sensor/camera, employing  flip-chip COF (Chip On Film) method, wire-bonding COB (Chip On Board) method, and a CSP (Chip Scale Package) methodologies; [Col. 1-2]).
Cho specifically describe the construction of such camera module in at least Figs (4 -5), including a barrel, circuit board, body portion, etc; [Cho; Col. 5].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Pagnutti with the construction architecture of Cho, in order to provide – (e.g. a high quality, secure and reliable camera module product; [Cho; Summary].)

Claim 2. Pagnutti/Cho discloses - The camera module according to claim 1, wherein the fixing portion comprises a first adhesive member interposed between a lower surface of the fixing portion and an upper surface of the printed circuit board; (e.g. see the use of adhesive members between surfaces, in at least Figs. 1 and (4 -5) of Pagnutti/Cho respectively; the same motivation applies herein.)

Claim 3. Pagnutti/Cho discloses - The camera module according to claim 1, further comprising: a support portion being protruded and formed upward from an upper surface of the printed circuit board and having an outer circumferential surface being in contact with the outer circumferential surface of the fixing portion, thereby supporting the fixing portion; (e.g. see similar construction in at least Figs. 1 and (4 -5) of Pagnutti/Cho respectively; the same motivation applies herein.) 

Claim 4. Pagnutti/Cho discloses - The camera module according to claim 3, comprising: a second adhesive member interposed between an inner circumferential surface of the coupling portion and an outer circumferential surface of the support portion; (e.g. see similar construction in at least Figs. 1 and (4 -5) of Pagnutti/Cho respectively; the same motivation applies herein.) 

Claim 5. Pagnutti/Cho discloses - The camera module according to claim 4, comprising: a tank portion which is concavely formed downward from an upper surface of the printed circuit board along an outer circumference of the support portion; (e.g. see similar construction in at least Figs. 1 and (4 -5) of Pagnutti/Cho respectively; same motivation applies herein.)

Claim 6. Pagnutti/Cho discloses - The camera module according to claim 3, wherein a female screw portion is formed in an inner circumferential surface of the fixing portion, and a male screw portion corresponding to the female screw portion is formed in an outer circumferential surface of the support portion; (e.g. see similar construction in at least Figs. 1 and (4 -5) of Pagnutti/Cho respectively; same motivation applies herein.)

Claim 7. Pagnutti/Cho discloses - The camera module according to claim 5, comprising: a third adhesive member being applied to a region where the fixing portion and the support portion are screw coupled; (e.g. see similar construction in at least Figs. 1 and (4 -5) of Pagnutti/Cho respectively; same motivation applies herein.)

Claim 8. Pagnutti/Cho discloses - The camera module according to claim 1, comprising: a filter member disposed between the lens and the image sensor; (e.g. see similar construction in at least Figs. 1 and (4 -5) of Pagnutti/Cho respectively; same motivation applies herein.)

        Examiner’s Notes

8.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

                                                             Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation
US 10,498,942 B2		Wang; et al.		B29C45/14655; H04N5/2253; G02B7/022; 
US 10,623,614 B2		Shen; et al.		G02B7/021; H04N5/2252; G02B7/025; 
US 9,769,361 B2		Lee; et al.		G02B7/022; H04N5/2254; H04N5/2252;
US 7,664,390 B2		Cho; et al.		H04N5/2254; G03B17/00; H04N5/2253;

9.2. Non-Patent documentation:
_ Raspberry Pi 3 V2 camera module; Pagnutti - 2017-01-01. 
_ USPTO_Library NPL search query-2022.
         CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.